Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 24-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 24, 26, 29-30, 34-36, 43-45, and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booss et al. (US 2018/0150392).
Regarding claim 1, Booss et al. (hereinafter Booss) discloses a method (Booss, [0003], “The method, computer program product and system execute operations for memory allocation and deallocation with a multi-level memory map”), comprising:
using one or more circuits of a processor to cause the processor (Booss, [0007], “computer systems are also described that may include one or more processors and one or more memories coupled to the one or more processors”) to store data in one or more storage locations (Booss, [0007], “store, or the like one or more programs that cause one or more processors to perform one or more of the operations”) based, at least in part, upon one or more dependencies between two or more processor instructions (Booss, [0053], “allocates an additional second-level node and/or an additional third-level node when the memory map is not sufficient and/or increments counter(s). In the event that a new second-level node is allocated, then at least one new third-level node may also be allocated, and a pointer to the at least one new third-level node may be stored at the new second-level node (e.g., within a second entry)”. The additional allocated node based on existing allocated nodes is considered dependencies between two or more processor instructions. The processor determines locations for storing data in the second and third level node reads on store data in one or more storage locations, based, at least in part, upon one or more dependencies between two or more processor instructions).
Regarding claim 24, Booss discloses the data is stored as persistent data and non-persistent data based, at least in part, upon the one or more dependencies (Booss, [0040], “the third level maps 350 and 370 are not in use, and should be deallocated”. The level maps in use is considered persistent data, and deallocated level maps no longer in use is considered non-persistent data. Fig. 3 illustrates dependencies).
Regarding claim 26, Booss discloses allocating memory at the one or more storage locations (Booss, Fig. 3);
storing the persistent data only in a first contiguous region of the allocated memory (Booss, Fig. 3); and
storing the non-persistent data only in a second contiguous region of the allocated memory, the second contiguous region following the first contiguous region (Booss, [0040], “the third level maps 350 and 370 are not in use, and should be deallocated”. Fig. 3 illustrates deallocated maps read on storing the non-persistent data only in a second contiguous region of the allocated memory, the second contiguous region following the first contiguous region).
Regarding claim 29, Booss discloses a processor (Booss, [0024], “a processor 110”).
The limitation recite in claim 29 is similar in scope to the method recited in claim 1 and therefore is rejected under the same rationale.
Regarding claim 30, claim 30 recites function performed by a processor that is similar in scope to the method recited in claim 24 and therefore is rejected under the same rationale.

Regarding claim 34, Booss discloses a system (Booss, [0003], “The method, computer program product and system execute operations for memory allocation and deallocation with a multi-level memory map”), comprising:
one or more processors (Booss, [0024], “a processor 110”); and
memory to store computer-executable instructions that, if executed, cause the one or more processors to store data in one or more storage locations based, at least in part, upon one or more dependencies between two or more processor instructions.
The remaining limitation recite in claim 34 is similar in scope to the method recited in claim 1 and therefore is rejected under the same rationale.
Regarding claim 35, claim 35 recites function performed by a processor that is similar in scope to the method recited in claim 24 and therefore is rejected under the same rationale.
Regarding claim 36, claim 36 recites functions performed by a processor that are similar in scope to the method recited in claim 26 and therefore are rejected under the same rationale.
Regarding claim 43, Booss discloses one or more non-transitory computer-readable storage media having stored thereon executable instructions (Booss, [0007], “machine-readable medium operable to cause one or more machines (e.g., computers, etc.) to result in operations described herein”).
The remaining limitation recite in claim 42 is similar in scope to the method recited in claim 1 and therefore is rejected under the same rationale.
Regarding claim 44, claim 44 recites instruction that is similar in scope to the method recited in claim 24 and therefore is rejected under the same rationale.
Regarding claim 45, claim 45 recites instructions that are similar in scope to the method recited in claim 26 and therefore are rejected under the same rationale.
Regarding claim 51, Booss discloses the allocated memory is used as a memory heap by a computer program to perform the two or more processor instructions (Booss, [0003], “the operations can include allocating a memory map for addressing a plurality of memory locations in a heap, the memory map comprising a root node, one or more second-level nodes, and a plurality of third-level nodes”)
a runtime component that manages an assignment of variables to memory locations within the memory heap (Booss, [0048], “Method 600 can start at operational block 610 where the apparatus 100, for example, allocates a memory map (root node, one or more second-level nodes, and a plurality of third-level nodes) for addressing a plurality of memory locations in a heap”).
Regarding claim 52, Booss discloses the computer program is provided with a base address of the memory heap (Booss, [0052], “one or more additional second-level nodes and/or third-level nodes can be allocated and used to address the data (e.g., through the use of pointers), which may be stored within a portion of the heap which was not previously addressed by the memory map”)
the variables are addressed using an offset relative to the base address (Booss, [0052], “For example, if the memory map currently addresses 8 GB of data, but cannot find 128 MB of concurrent data locations within the heap to store some block of information required to operate a program, then one or more additional second-level nodes and/or third-level nodes can be allocated and used to address the data (e.g., through the use of pointers), which may be stored within a portion of the heap which was not previously addressed by the memory map”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Booss et al. (US 2018/0150392) in view of Du et al. (US 2021/0089285).
Regarding claim 25, while Booss teaches the persistent data and the computer program; Booss is silent with respect to “a set of inputs of the computer program and an output of the computer program”;
Du et al. (hereinafter Du) discloses a set of inputs of a program and an output of the program (Du, [0354], “extracting a data amount of the input data from the attributes of the input data… extracting a data amount of the output data from the attributes of the output data”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Du’s storing the input data storage space and the output data storage space as heap data in the memory mapping system, as taught by Booss. The motivation for doing so would have been improving the efficiency of the implementation of a machine learning algorithm and shorten time spent in a process from compiling to obtaining execution results.
Regarding claim 47, Booss discloses a computer program to perform the two or more processor instructions (Booss, [0007], “one or more programs that cause one or more processors to perform one or more of the operations described herein”);
Booss as modified by Du with the same motivation from claim 25 discloses identifying a set of inputs (Du, [0354], “obtaining input data attributes…allocating the input data storage space”);
Booss as modified by Du with the same motivation from claim 25 discloses identifying a set of outputs of the computer program (Du, [0354], “output data attributes…allocating the output data storage space”).

Regarding claim 48, Booss as modified by Du with the same motivation from claim 25 discloses identifying a set of intermediate data used by the computer program (Du, [0354], “intermediate result temporary space… allocating the intermediate result temporary storage space”)
Booss discloses allocating memory for the non-peresistent data that is not contiguous with the persistent data (Booss, [0040], “the third level maps 350 and 370 are not in use, and should be deallocated”. The non-peresistent data reads on intermediate data).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Booss et al. (US 2018/0150392) in view of Inoue et al. (US 2008/0209156).
Regarding claim 27, Booss discloses the allocated memory is a contiguous block of memory (Booss, Fig. 3) and the computer program; Booss does not expressly disclose “a graphics processing unit”;
Inoue et al. (hereinafter Inoue) discloses a graphics processing unit (Inoue, [0036], “By way of example, one or more of the processors 102 may be a graphics processor that is capable of requesting and manipulating data”).
And Inoue discloses program runs on a processor of the graphics processing unit (Inoue, [0039], “Each processor 102 preferably includes a processor core and an associated one of the local memories 104 in which to execute programs”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Inoue’s graphics processor that is capable of requesting and manipulating data to process Booss’s program data. The motivation for doing so would have been providing for the parallel processors of a multi-processor system to control memory allocation.
Regarding claim 28, Boss as modified by Inoue with the same motivation from claim 27 discloses the graphics processing unit is part of a computer system having a main memory separate from memory on the graphics processing unit (Inoue, [0035], “The processing system 100 includes a plurality of processors 102A, 102B, 102C, and 102D, it being understood that any number of processors may be employed without departing from the spirit and scope of the invention.  The processing system 100 also includes a plurality of local memories 104A, 104B, 104C, 104D and a shared memory 106”);
Boss as modified by Inoue with the same motivation from claim 27 discloses a portion of the memory on the graphics processing unit is mapped into a memory space shared with the main memory (Inoue, [0041], “The processors 102 preferably provide data access requests to copy data (which may include program data) from the system memory 106 over the bus system 108 into their respective local memories 104 for program execution and data manipulation”).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Booss et al. (US 2018/0150392) in view of Perez et al. (US 2018/0293164).
Regarding claim 31, though Booss teaches the persistent data and the non-persistent data; Booss is silent with respect to “persistent throughout an execution of a computer program to perform the two or more processor instructions”;
Perez et al. (hereinafter Perez) discloses persistent data is persistent throughout an execution of a computer program to perform the two or more processor instructions (Perez, [0009], “Data can be made persistent or kept for a long or undetermined period of time across different executions of a program”).
And Perez discloses non-persistent data is not persistent throughout the execution (Perez, [0025], “when the program 202 no longer finds this data useful, the data and data space can be deallocated”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Perez’s automatic persistent memory management in the memory mapping system, as taught by Booss. The motivation for doing so would have been improving overall system performance.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Booss et al. (US 2018/0150392) in view of Perez et al. (US 2018/0293164), as applied to claim 31, in view of Du et al. (US 2021/0089285) in further view of Kawai et al. (US 2017/0148357).
Regarding claim 32, Booss teaches the persistent data and the non-persistent data of the computer program;
Booss as modified by Perez and Du with the same motivation from claim 25 discloses a set of inputs (Du, [0354], “obtaining input data attributes…allocating the input data storage space”);
Booss as modified by Perez and Du with the same motivation from claim 25 discloses an output (Du, [0354], “output data attributes…allocating the output data storage space”);
Booss as modified by Perez and Du with the same motivation from claim 25 discloses a set of intermediate values (Du, [0354], “intermediate result temporary space… allocating the intermediate result temporary storage space”);
Booss as modified by Perez and Du does not expressly disclose “the dependencies are directed between the set of inputs and the set of intermediate values and between the set of intermediate values and the output”;
Kawai et al. (hereinafter Kawai) discloses dependencies are directed between a set of inputs and a set of intermediate values and between the set of intermediate values and an output (Kawai, as shown in Fig. 2, the tree indicate dependencies are directed from the set of inputs (e.g., logical formula) to the set of intermediate values (e.g. nodes) and from the set of intermediate values to the output (e.g., node count 7)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Kawai’s a tree structure that receives as input a logical formula and generates tree structure data expressing the logical formula in the memory mapping system as taught by Booss as modified by Perez and Du. The motivation for doing so would have been providing ability to trace a tree structure data that expresses a logical formula.
Regarding claim 33, Booss as modified by Perez and Du with the same motivation from claim 25 discloses a set of intermediate values of the computer program and store the set of intermediate values (Du, [0354], “intermediate result temporary space… allocating the intermediate result temporary storage space”);
Booss discloses allocating a block of memory to act as a memory heap for the computer program (Booss, [0016], “The portion of memory which is used for dynamic/random allocation can be referred to as a heap”).
Booss discloses allocating a contiguous region on the memory heap to the non-persistent data (Booss, Fig. 3).

Claims 37, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Booss et al. (US 2018/0150392) in view of Atta et al. (US 2011/0016153) in view of Kawai et al. (US 2017/0148357).
Regarding claim 37, Booss teaches the persistent data; Booss does not expressly disclose “a calculation”;
Atta discloses a calculation (Atta, Fig. 2);
analyze the calculation to generate a tree representing data manipulated by the calculation (Atta, Fig. 2), the tree containing a set of leaf nodes corresponding to input data of the calculation (Atta, [0048], “The tree structure 20 includes a Root node 21, representing the highest node in the tree hierarchy, parent nodes such a node 22, representing a node that has one or more successor nodes or children nodes such as 24.  A child node 24 represents a node that is a descendant from another node (parent node 22).  The number of children nodes for a single parent node defines the branching factor”), a set of internal nodes corresponding to intermediate data determined as part of performing the calculation (Atta, Fig. 2), and a root node (Atta, Fig. 2).
identify data based at least in part on the tree (Atta, Figs. 2 and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Atta’s mathematical statement is parsed in a tree like manner and conversion of a tree into a data array according to Polish notation in the memory mapping system as taught by Booss. Thee motivation for doing so would have been improving efficiency of tree search and manipulation on multi-core systems with software managed memory hierarchy.
Booss as modified by Atta and Kawai with the same motivation from claim 32 discloses a result of the calculation (Kawai, [0086], “In S23, the root determination part 121 determines the root of the binary tree T is which one of a logical product, a logical sum, and a variable”. In addition, in paragraph [0094], “In S26, the processing result output part 123 outputs the matrix M generated by one of the logical product processing part 122a, logical sum processing part 122b, and variable processing part 122c”. The logical product, sum and a variable are considered represent a represent a result of calculation).
Regarding claim 49, Booss as modified by Atta with the same motivation from claim 37 discloses generate a graph representing dependencies of data used by the computer program (Atta, Figs. 2 and 3), Booss as modified by Atta with the same motivation from claim 37 discloses the graph usable to identify program inputs (Atta, Fig. 2); 
Booss as modified by Atta with the same motivation from claim 37 discloses identify the persistent data to include the program inputs (Atta, Fig. 2).
Booss as modified by Atta and Kawai with the same motivation from claim 32 discloses program outputs (Kawai, [0086], “In S23, the root determination part 121 determines the root of the binary tree T is which one of a logical product, a logical sum, and a variable”. In addition, in paragraph [0094], “In S26, the processing result output part 123 outputs the matrix M generated by one of the logical product processing part 122a, logical sum processing part 122b, and variable processing part 122c”).
Regarding claim 50, Booss as modified by Atta with the same motivation from claim 37 discloses the graph is represented as a tree structure (Atta, Figs. 2 and 3);
Booss as modified by Atta with the same motivation from claim 37 discloses the program inputs are represented by leaf nodes of the tree structure (Atta, Fig. 2);
Booss as modified by Atta with the same motivation from claim 37 discloses a root node of the tree structure (Atta, Fig. 2);
Booss as modified by Atta and Kawai with the same motivation from claim 32 discloses outputs are represented by the root node (Kawai, [0086], “In S23, the root determination part 121 determines the root of the binary tree T is which one of a logical product, a logical sum, and a variable”).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Booss et al. (US 2018/0150392) in view of Atta et al. (US 2011/0016153) in view of Kawai et al. (US 2017/0148357), as applied to claim 37, in further view of Inoue et al. (US 2008/0209156).
Regarding claim 38, Booss discloses allocate a block of memory within a processing unit to act as a memory heap for the computer program (Booss, [0003], “The method, computer program product and system execute operations for memory allocation and deallocation with a multi-level memory map”. In addition, in paragraph [0016], “The portion of memory which is used for dynamic/random allocation can be referred to as a heap”);
Booss as modified by Atta and Kawai with the same motivation from claim 32 discloses store the intermediate data (Kawai, as shown in Fig. 2, the tree indicate dependencies are directed from the set of inputs (e.g., logical formula) to the set of intermediate values (e.g. nodes) and from the set of intermediate values to the output (e.g., node count 7)).
allocate memory space on the memory heap to store the non-persistent data (Booss, Fig. 3).
Regarding claim 39, Booss discloses information that identifies an amount of memory and a memory location relative to the start of the memory heap (Booss, [0016], “information about usage and/or sizes of allocated and/or free blocks can be stored, which can be used for memory management”. In addition, in paragraph [0049], “each of the one or more second-level nodes can address eight gigabytes of memory in the heap, each of the plurality of third-level nodes can address four megabytes of memory in the heap”);
Booss as modified by Atta with the same motivation from claim 37 discloses store, a variable used by the computer program (Atta, [0072], “At step 82, a variable "Root" is pre-created to designate a pointer for a data node and is initially set to point to the root of the input tree”).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Booss et al. (US 2018/0150392) in view of Atta et al. (US 2011/0016153) in view of Kawai et al. (US 2017/0148357) in view of Inoue et al. (US 2008/0209156), as applied to claim 37, in further view of Kaakani et al. (US 2007/0011415).
Regarding claim 40, Booss teaches the memory heap; though Booss as modified by Atta, Kawai, and Inoue teaches the graphics processing unit; Booss as modified by Atta, Kawai, and Inoue does not expressly disclose “relocate the memory heap to a different memory location as a result of a memory defragmentation operation”;
Kaakani et al. (hereinafter Kaakani) discloses relocate the memory heap to a different memory location as a result of a memory defragmentation operation (Kaakani, [0067], “A relocatable used block represents a block of memory that could be moved during defragmentation of the heap area 304”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaakani’s relocation of multiple heap blocks during defragmentation in the memory mapping system, as taught by Booss as modified by Atta, Kawai, and Inoue. The motivation for doing so would have been providing simultaneous and independent management of multiple heap memories.

Claims 41-42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Booss et al. (US 2018/0150392) in view of Inoue et al. (US 2008/0209156), as applied to claim 36, in further view of Gruber et al. (US 2017/0083997).
Regarding claim 41, Booss as modified by Inoue with the same motivation from claim 27 discloses recording, in an allocation table (Inoue, [0043], “a memory allocation table (MAT) is preferably employed to manage the creation of a mutex object”); Booss as modified by Inoue with the same motivation from claim 27 teaches a graphics processing unit (Inoue, [0036], “one or more of the processors 102 may be a graphics processor that is capable of requesting and manipulating data”); Booss as modified by Inoue does not expressly disclose “stored on the graphics processing unit”;
Gruber et al. (hereinafter Gruber) discloses “stored on a graphics processing unit” (Gruber, [0025], “GPU 12 may be directly coupled to graphics memory 40.  Thus, GPU 12 may read data from and write data to graphics memory 40 without using a bus.”).
And Gruber discloses information that reserves the memory space for use by the computer program (Gruber, [0013], “The computing device may perform bandwidth compression of a surface by dividing the surface into sub-regions and compressing each of the sub-regions of the surface to generate a plurality of bandwidth-compressed graphics data”. In addition, in paragraph [0027], “Computing device 2 may allocate a plurality of blocks in memory, such as system memory 10 or graphics memory 40, wherein each of the plurality of blocks is of a uniform fixed size in the memory”. In addition, in paragraph [0030], “Software application 18 may be any application that utilizes the functionality of GPU 12.  For example, software application 18 may be a GUI application, an operating system, a portable mapping application, a computer-aided design program”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Gruber’s graphics memory to store Booss as modified by Inoue’s allocation table. The motivation for doing so would have been allowing GPU to operate in a more efficient manner by eliminating the need of GPU to read and write data via a bus.
Regarding claim 42, Booss as modified by Inoue and Gruber with the same motivation from claim 41 discloses all of the GPU memory used by the computer program is allocated in a single allocation operation (Gruber, [0027], “Computing device 2 may allocate a plurality of blocks in memory, such as system memory 10 or graphics memory 40, wherein each of the plurality of blocks is of a uniform fixed size in the memory”).
Regarding claim 46, Booss as modified by Inoue with the same motivation from claim 27 discloses a main memory and a GPU memory (Inoue, Fig. 1);
Booss as modified by Inoue and Gruber with the same motivation from claim 41 discloses the allocated memory is in the GPU memory (Gruber, Fig. 2);
Booss as modified by Inoue and Gruber with the same motivation from claim 41 discloses the allocated memory is mapped into a shared memory space with the main memory (Gruber, [0043], “After each tile is rendered to graphics memory 40, GPU 12 may transfer the rendered tile from graphics memory 40 to memory 26”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612